 



[This Document has been Translated from Chinese to English]

 

Supplemental Contract to the Entrustment Loan Contract

 

Contract Number: Jian Shan Ying Wei Dai (2011)No. 002

Type of Loan: Unit Entrusted Loan

 

Debtor (Party A): Tsining Housing Development Co., Ltd.

Address: No. 9 Baqiao South Rd, Baqiao District, Xi’an

Legal Representative (Person-in-Charge): Pingji LU

Postcode: 710054

 

Principal Creditor (Party B): Tianjin Cube Xinde Equity Investment Fund
Partnership Enterprise (LLP)

Address: Rm J315, 3/F, Building No.6, No. 52 Xincheng Xi Rd, Tianjin Development
District, Tianjin

Tel: 13911050265

Fax: +85225258003

Legal Representative (Person-in-Charge): Ruifeng DAI

Postcode: 300475

 

Agent (Party C): China Construction Bank Corporation Shaanxi Province Branch

Address: No. 38 South Guangji St, Xi’an

Tel: 029-87606682

Fax: 029-87606694

Person-in-Charge: Naimi MOU

Postcode: 710002

 

WHEREAS:

 

(1)Party B entrusted Party C to provide a loan to Party A. The three parties
executed the Entrustment Loan Contract numbered Jian Shan Ying Wei Dai (2011)
No. 002 (the “Entrustment Loan”);

(2)Pursuant to the contract aforesaid, Party B entrusted Party C to provide
Party A with a loan of RMB Forty-Nine Million Seven Hundred and Twenty-One
Thousand Seven Hundred and Six Yuan and Eighty-Six Cents (￥49,721,706.86), the
term of which is twelve (12) months from January 28th 2011 to January 27th 2012.
Principal is entitled to grant Debtor an extension of no more than six (6)
months at its own discretion.

 

With respect to the performance of the Entrustment Loan, Parties reached the
supplemental agreement as follows:

 

Article 1                   Party A increases the collateral to include the
following as the security for the Entrustment Loan:

 

(1)Two (2) suites of commercial property at “Xinxing Mason” with an aggregate
total of 2,053.23 sq. meters at the address No. 88-89 Jianguo Rd., Beilin
District, Xi’an, in Party A’s title;

(2)Twenty-five (25) residential properties at “Junjingyuan Phase I” with an
aggregate total of 1,579 sq. meters at the address No. 369 North Jinhua Rd.,
Xincheng District, Xi’an, in Shaanxi Xinxing Construction Project Co., Ltd’s
title;

(3)Seven (7) factory properties with an aggregate total of 16,351.79 sq. meters
at the address No. 66 Huzhu Rd., Beilin District, Xi’an, in Xi’an Tianma
Machinery Factory’s title.

 

(See the Appendix hereto for the detailed list of the aforementioned collateral,
collectively referred to below as the “Additional Collateral”)

 

The security on the mortgage and the pledge provided by Party A or another third
party prior to the execution of this supplement shall continue to be valid as
the security of the Entrustment Loan.



 

 

 

 

Article 2              The Entrustment Loan will expire on January 27th 2012 and
Party A applies to extend the term for another six (6) months:

 

(1)Party B agrees to extend the Entrustment Loan for another six (6) months so
that the date of expiration is extended to July 27th 2012;

(2)During the extended term period of the Entrustment Loan, the monthly interest
rate shall be identical to that in the original Entrustment Loan.

 

As a condition of Party B extending the term for six (6) months, Debtor shall
complete the mortgage registration formalities for the Additional Collateral
before January 26th 2012, so that Party C (as Agent of Party B) shall become the
mortgagee of first priority to the Additional Collateral; otherwise, Party B
shall be entitled to withdraw its agreement to the extension of the Entrustment
Loan and shall be entitled to announce the immediate expiration of the
Entrustment Loan.

 

Article 3            This agreement supplements the Entrustment Loan, and shall
have the same binding effect as the Entrustment Loan. Each Party agrees and
acknowledges that the relationship of the creditor and debtor formed in this
agreement is clear and that the creditor and debtor have no doubt with respect
to the content of the payment. In the event the debtor under the contract does
not perform its obligation or does not perform its obligation in full, the
debtor is voluntarily subject to specific performance enforced by the People’s
Court. The Equity Pledge Contract, Mortgage Contract as well as any other
related contracts in relation to this Supplemental Contract shall all be
enforceable with specific performance.

 

Article 4             This agreement has six counterparts. Each counterpart
becomes effective after the Legal Representatives (Persons-in-Charge) of Party A
and Party B respectively, or their authorized agents sign and affix the company
seals thereon (only signature is needed if Party A and Party B are natural
persons) and the Person-in-Charge of Party C (or its authorized agent) sign and
affix the company seal.

 

(Remainder of page intentionally left blank)

 

 

Party A (Company Seal): Tsining Housing Development Co., Ltd.

 

Legal Representative (Person-in-Charge) or Authorized Agent:

 

/s/ Authorized Individual

(Signature)

 

January 26, 2012

(Date)

 

Party B (Company Seal): Tianjin Cube Xinde Equity Investment Fund Partnership
Enterprise (LLP)

 

Legal Representative (Person-in-Charge) or Authorized Agent:

 

/s/ Authorized Individual

(Signature)

 

January 26, 2012

(Date)

 

Party C (Company Seal): China Construction Bank Corporation Shaanxi Province
Branch

 

Person-in-Charge or Authorized Agent:

 

/s/ Authorized Individual

(Signature)

 

January 26, 2012

(Date)

 

 

 

Appendix: List of the Additional Collateral

 

No. Project Address Room No. Floor Area Nature of Property No. of Property
Ownership Certificate Person of Ownership 1 Xinxing Mason No. 88 Jianguo Rd,
Beilin District 9-30201 2 1,277.03 Commercial 112510808IV-52-9-30201 Tsining
Housing Development Co., Ltd. 2 Xinxing Mason No. 88 Jianguo Rd, Beilin District
9-30711 7 776.20 Commercial 112510808IV-52-9-30711 Tsining Housing Development
Co., Ltd. Sub-total 2,053.23       3 Xinqingfang No. 66 Huzhu Rd, Beilin
District 26 1 1,915.32 Industrial Factory N/A Tianma Machinery Factory 4
Xinqingfang No. 66 Huzhu Rd, Beilin District 1 4 3,488.32 Iindustrial Factory
N/A Tianma Machinery Factory 5 Xinqingfang No. 66 Huzhu Rd, Beilin District 113
2 1,472.04 Industrial Factory N/A Tianma Machinery Factory 6 Xinqingfang No. 66
Huzhu Rd, Beilin District 6 2 2,406.48 Industrial Factory N/A Tianma Machinery
Factory 7 Xinqingfang No. 66 Huzhu Rd, Beilin District 5 2 6,073.45 Industrial
Factory N/A Tianma Machinery Factory 8 Xinqingfang No. 66 Huzhu Rd, Beilin
District 7 2 996.18 Industrial Factory N/A Tianma Machinery Factory Sub-total
16,351.79       9 Junjingyuan No. 369 Jinhua North Rd, Xincheng District
12-11108 11 123.18 Residential 1150110019-4-12-11108~1 Shaanxi Xinxing
Construction Project Co., Ltd 10 Junjingyuan No. 369 Jinhua North Rd, Xincheng
District 12-11109 11 56.79 Residential 1150110019-4-12-11109~1 Shaanxi Xinxing
Construction Project Co., Ltd 11 Junjingyuan No. 369 Jinhua North Rd, Xincheng
District 12-11111 11 56.10 Residential 1150110019-4-12-11111~1 Shaanxi Xinxing
Construction Project Co., Ltd 12 Junjingyuan No. 369 Jinhua North Rd, Xincheng
District 12-11112 11 56.43 Residential 1150110019-4-12-11112~1 Shaanxi Xinxing
Construction Project Co., Ltd 13 Junjingyuan No. 369 Jinhua North Rd, Xincheng
District 12-11113 11 56.43 Residential 1150110019-4-12-11113~1 Shaanxi Xinxing
Construction Project Co., Ltd 14 Junjingyuan No. 369 Jinhua North Rd, Xincheng
District 12-11115 11 55.23 Residential 1150110019-4-12-11115~1 Shaanxi Xinxing
Construction Project Co., Ltd

 



 

 

 

 

15 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11120 11 54.85
Residential 1150110019-4-12-11120~1 Shaanxi Xinxing Construction Project Co.,
Ltd 16 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11118 11 55.15
Residential 1150110019-4-12-11118~1 Shaanxi Xinxing Construction Project Co.,
Ltd 17 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11208 12 123.18
Residential 1150110019-4-12-11208~1 Shaanxi Xinxing Construction Project Co.,
Ltd 18 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11209 12 56.79
Residential 1150110019-4-12-11209~1 Shaanxi Xinxing Construction Project Co.,
Ltd 19 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11210 12 56.79
Residential 1150110019-4-12-11210~1 Shaanxi Xinxing Construction Project Co.,
Ltd 20 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11212 12 56.43
Residential 1150110019-4-12-11212~1 Shaanxi Xinxing Construction Project Co.,
Ltd 21 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11219 12 55.15
Residential 1150110019-4-12-11219~1 Shaanxi Xinxing Construction Project Co.,
Ltd 22 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11211 12 56.10
Residential 1150110019-4-12-11211~1 Shaanxi Xinxing Construction Project Co.,
Ltd 23 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11213 12 56.43
Residential 1150110019-4-12-11213~1 Shaanxi Xinxing Construction Project Co.,
Ltd 24 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11214 12 54.46
Residential 1150110019-4-12-11214~1 Shaanxi Xinxing Construction Project Co.,
Ltd 25 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11215 12 55.23
Residential 1150110019-4-12-11215~1 Shaanxi Xinxing Construction Project Co.,
Ltd 26 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11216 12 53.79
Residential 1150110019-4-12-11216~1 Shaanxi Xinxing Construction Project Co.,
Ltd 27 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11217 12 55.15
Residential 1150110019-4-12-11217~1 Shaanxi Xinxing Construction Project Co.,
Ltd 28 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11218 12 55.15
Residential 1150110019-4-12-11218~1 Shaanxi Xinxing Construction Project Co.,
Ltd 29 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11220 12 54.85
Residential 1150110019-4-12-11220~1 Shaanxi Xinxing Construction Project Co.,
Ltd

 

 

 

 



 

30 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11110 11 56.79
Residential 1150110019-4-12-11110~1 Shaanxi Xinxing Construction Project Co.,
Ltd 31 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11114 11 54.46
Residential 1150110019-4-12-11114~1 Shaanxi Xinxing Construction Project Co.,
Ltd 32 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11116 11 53.79
Residential 1150110019-4-12-11116~1 Shaanxi Xinxing Construction Project Co.,
Ltd 33 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11117 11 55.15
Residential 1150110019-4-12-11117~1 Shaanxi Xinxing Construction Project Co.,
Ltd 34 Junjingyuan No. 369 Jinhua North Rd, Xincheng District 12-11119 11 55.15
Residential 1150110019-4-12-11119~1 Shaanxi Xinxing Construction Project Co.,
Ltd Sub-total 1,579.00       Total 19,984.02      

 



 

 

